Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 has been amended to --A separation system for a vacuum cleaner, the separation system comprising: 
- a cyclone tube having a cyclone chamber and an inner wall having a substantially cylindrical appearance defining a center axis; 
- an inlet channel offset with respect to the center axis for receiving dust laden air; - a dust outlet for discharging dust from the cyclone tube; 
- an air outlet for discharging air from the cyclone tube; and 
- a helical member arranged within the cyclone tube in an opposite region of the cyclone tube with respect to the air outlet, the helical member defining or partly defining a helical passage around the center axis from the inlet channel to the cyclone chamber for generating a centrifugal flow in the cyclone chamber; 
wherein the helical passage has a substantially constant cross sectional area and the helical passage is rotated 3600 or less than 3600 around the center axis; and
wherein the helical member comprises a center piece substantially concentric with the center axis and wherein the cross sectional area of the center piece increases towards the cyclone chamber along the center axis.--
Claim 8 has been cancelled.
Claim 9 has been amended to --The separation system according to claim 1, wherein the center piece has a substantially conical appearance.--
Claim 10 has been amended to --The separation system according to claim 1, wherein a diameter of the center piece increases to 30% to 70% of an inner diameter of the inner wall of the cyclone tube.--
Claim 17 has been amended to --The separation system according to claim 1, wherein a diameter of the center piece increases to 40% to 60% of an inner diameter of the inner wall of the cyclone tube.--
Claim 18 has been amended to --The separation system according to claim 1, wherein a diameter of the center piece increases to 50% of an inner diameter of the inner wall of the cyclone tube.--
Claim 24 is a newly added independent claim which recites --A separation system for a vacuum cleaner, the separation system comprising: 
- a cyclone tube having a cyclone chamber and an inner wall having a substantially cylindrical appearance defining a center axis; 
- an inlet channel offset with respect to the center axis for receiving dust laden air; - a dust outlet for discharging dust from the cyclone tube; 
- an air outlet for discharging air from the cyclone tube; and 
- a helical member arranged within the cyclone tube in an opposite region of the cyclone tube with respect to the air outlet, the helical member defining or partly defining a helical passage around the center axis from the inlet channel to the cyclone chamber for generating a centrifugal flow in the cyclone chamber; 
wherein the helical passage has a substantially constant cross sectional area and the helical passage is rotated 3600 or less than 3600 around the center axis; and
wherein the inlet channel is spaced from the cyclone chamber along the center axis, and the helical member comprises a vane member having a successively decreasing thickness along the center axis towards the cyclone chamber.--
Claim 25 is a newly added independent claim which recites --A separation system for a vacuum cleaner, the separation system comprising: 
- a cyclone tube having a cyclone chamber and an inner wall having a substantially cylindrical appearance defining a center axis; 
- an inlet channel offset with respect to the center axis for receiving dust laden air; - a dust outlet for discharging dust from the cyclone tube; 
- an air outlet for discharging air from the cyclone tube; and 
- a helical member arranged within the cyclone tube in an opposite region of the cyclone tube with respect to the air outlet, the helical member defining or partly defining a helical passage around the center axis from the inlet channel to the cyclone chamber for generating a centrifugal flow in the cyclone chamber; 
wherein the helical passage has a substantially constant cross sectional area and the helical passage is rotated 3600 or less than 3600 around the center axis; and
wherein the air dust outlet extends through the inner wall of the cyclone tube in a radial direction perpendicular to the central axis, and the air outlet extends axially from the cyclone tube along the center axis.--
Allowable Subject Matter
Claims 1-7, 9-14 and 16-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1, 24, and 25, the closest art of record, Monson et al. (US4008059), fails to disclose, suggest, or make obvious in combination with the additional elements or each respective claim the following features:
The cross sectional area of the center piece increasing toward the cyclone chamber as recited in claim 1.
A vane member having a successively decreasing thickness along the center axis towards the cyclone chamber as recited in claim 24.
The dust outlet extends through the inner wall of the cyclone tube in a radial direction perpendicular to the central axis as recited in claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723